The plaintiff, acting under authority vested in him as the[1]  surviving trustee under a will, entered into a contract with the defendant, Conrad Pfeifle, by which the plaintiff agreed to sell to the defendant a quarter section of land in Cascade county for $4,000. The contract provided for a small cash payment on the execution of the contract and for subsequent annual payments running over a period of years. The defendant defaulted in the payment of some of the installments, and also defaulted in the payment of taxes on the land which under the contract he was required to pay. The quarter section that the defendant had contracted to purchase from the plaintiff was known as the Cameron land and adjoined another 160 acres of land that belonged to the defendant's wife located in the same section. The two tracts will hereafter be referred to as the Cameron land and the wife's land. When the defendant defaulted in the payments and allowed the taxes thereon to become delinquent, M.J. Breen, engaged in the real estate and insurance business in Great Falls, acting as the agent of the plaintiff in all matters relating to the contract of sale, endeavored to obtain additional security from *Page 234 
the defendant for the purchase price of the Cameron land and to effectuate that purpose prepared a mortgage covering the Cameron land and the additional quarter section belonging to the wife. The defendant signed the mortgage but the wife refused to sign. When this action was brought the wife was made a defendant with her husband but she disclaimed any interest in the matter and was dismissed as a party to the litigation.
When Breen was unsuccessful in getting the defendant and his wife to sign a mortgage on the Cameron land combined with the wife's quarter section, he advised the defendant that he would be compelled to take some action to protect the plaintiff's interests. He thereupon took a quitclaim deed from the defendant for the Cameron land and entered into a lease contract with the defendant in April, 1933, by which the land was leased to the defendant for two years. Such contract contained this provision: "It is agreed and understood between the parties hereto, that Second Party held a certain `Contract for deed' to the above premises, but that he is in default as to payments of interest and principal, for several years, and that there is also delinquent taxes on said lands. He agrees to deliver to First Parties all the crops raised on said lands for 1933 and 1934, free of expense to First Party, and said proceeds shall be applied towards payment of taxes, delinquent and current, first, and then on back interest and principal. He has surrendered the premises back, by way of quitclaim deed, dated December 15th, 1932, to First Parties. If, at the expiration of this lease, Second Party shall have made payments as to taxes, interest, and principal, satisfactory to First Parties, contract will be restored and reinstated."
The lease contract also contained these further provisions:
"Right of Sale. First party shall have the right to sell said premises or any part thereof at any time, and second party agrees that in case of sale he will immediately on notice and demand, quietly and peacefully remove his entire property from the premises sold; provided that in case of such sale to some third party, after the crop is planted in any year, second party is to have the right upon promptly and fully performing his part of *Page 235 
this agreement to harvest and receive from said premises the portion of all crops he may have acquired thereon per this agreement, and to occupy the buildings if same are included in this contract, until he can have had such share of said crop harvested and threshed but not later than November 1st of said year in any event; and shall be paid for any summer fallowing that he may have done and upon which he may not have had an opportunity of raising a crop (such summer fallowing being his and the grain not yet planted), at the `going rate' per acre for each acre well summer fallowed."
"Termination. The term of this agreement commences with the date hereof and ends without notice on November 1st, 1934, unless sooner terminated as herein provided for.
"Vacate Premises. Second party agrees at the termination of this agreement he will at once remove his entire property from the premises peacefully and without notice or process of law. Where second party does not immediately remove from said premises as herein provided, his continuing to remain thereon shall not be construed as renewing this contract or giving him any rights hereunder, and it is particularly agreed that this contract cannot be renewed or in any manner modified except by writing endorsed and signed hereon by both parties hereto."
The principal contentions of the respective parties are, first, plaintiff contends that the provisions relative to the revival of the contract of sale by reason of the things that were done by the respective parties subsequent to that agreement revived the contract of sale, the plaintiff's right to bring this action being predicated upon such revival; and the defendant on the other hand contends that the execution and delivery of the quitclaim deed rescinded the contract of sale and that there was no revival of the contract; that after the quitclaim deed was executed and delivered the defendant had no interest in the Cameron land except as a lessee. It appears by the testimony of Breen that he kept possession of the quitclaim deed for an indefinite period of time and then, assuming that it was of no further value, he threw it away but did not advise the defendant of such act. *Page 236 
Breen's destroying the deed without notice or consultation with the other party to the deed is characteristic of his arbitrary attitude toward the defendant in the many transactions between the two mentioned in the record.
Plaintiff's prayer for relief is, first, that he have judgment for the balance due on the contract, with interest thereon, and certain expenses, and, second, sets out a prayer in the nature of a demand for a decree quieting title.
Defendant's demurrer to the complaint was overruled and Dorothy F. Pfeifle, wife of the defendant, having answered denying any interest whatever in the subject matter of the controversy, she appears no further in the litigation.
The defendant's answer is a general denial, followed by certain affirmative defenses. The first is to the effect that there was an oral agreement between the defendant and Breen by which the defendant would release all of his interest in the Cameron land in full satisfaction of his obligations under the contract, and he alleges that the contract of purchase was fully and finally determined by the quitclaim of December 15, 1932, subject only to being revived according to the provision in the lease contract relative thereto, and that said lease contract provided for its own termination on November 1, 1934, by this express provision therein: "It is particularly agreed that this contract cannot be renewed or in any manner modified except by writing endorsed hereon and signed by both parties hereto;" that no such writing was ever added to the contract, and therefore it terminated on November 1, 1934, and that any and all acts thereafter done by the defendant relating to farming or performing any other work or act in relation to the Cameron land were done and performed as lessee of the land and in no other capacity. By reason of its lack of merit we deem it unnecessary to consider the second affirmative defense.
The action, being one in equity, was tried by the court sitting without a jury. The court's findings and conclusions of law were as follows: *Page 237 
                        "Findings of Fact
"I. That on or about the 15th day of November, 1928, the above named plaintiff and defendant Conrad Pfeifle duly and regularly entered into a certain contract by the terms of which plaintiff agreed to sell, and defendant agreed to purchase, the following described land: Lots one (1) and two (2), and the East Half of the Northwest Quarter (E 1/2 NW 1/4) of Section Eighteen (18) in Township twenty-two (22) North of Range One (1) East of the Montana Meridian, Montana.
"II. That thereafter the said defendant became in default under the terms of the said contract and on or about the 15th day of December, 1932, the said defendant, Conrad Pfeifle executed and delivered a quitclaim deed to plaintiff covering the premises described above; and thereafter plaintiff entered into possession of said premises and leased the same to defendant Conrad Pfeifle for a period of two years which said lease contained a provision to the effect that the premises could be sold to the defendant herein or to anyone else, and said lease expired in 1934 and was not thereafter renewed.
"III. That the original contract has not been revived in writing since the said 15th day of December, 1932, nor renewed by any agreement between the parties.
                      "Conclusions of Law.
"I. That defendants have no interest of any nature whatsoever in the said premises either at the present time or at the time suit herein was commenced and the original contract for the purchase of the said land was completely terminated and rescinded by the giving of the quitclaim deed hereinabove mentioned, together with the lease of the premises as hereinabove set out."
A careful reading of the transcript clearly shows that the defendant Conrad Pfeifle was very illiterate, that he could not read the English language and could write only to the extent of signing his own name; and it is further clearly obvious that in no transaction had between the defendant and Breen did Pfeifle exercise any judgment of his own, but did what Breen told him *Page 238 
to do and fully depended on Breen for advice as to the contents of the various instruments he signed from time to time at Breen's demand. Pfeifle's testimony is consistent throughout to the effect that in signing the Halcro lease he thought that he was simply signing a lease for the 160 acres which his wife owned and did not know that the written lease covered both the land owned by his wife and that contracted for. He testified that when he gave the quitclaim deed he thought he was through with the Cameron land, and it is very obvious that when he later turned over everything that he raised on the land to Breen, after paying certain expenses, he believed that any other acts he did relative to the Cameron land were obligations arising out of the contract of purchase that were his duty to discharge; and that still later when he summer-fallowed the land one year and then allowed it to be put in crop by the party who had a lease on his wife's quarter section, without receiving any compensation for such labor, he obviously did this work to mollify Breen and appease him so that he would "let me alone once."
We have given more time to recounting the facts and our[2, 3]  conclusions therefrom than is really necessary. This being an equity case we proceed under the rule that the findings of fact of the trial court were correct. This court has repeatedly held in a long line of decisions that it will not reverse the findings of the district court in equity cases except when the evidence clearly preponderates against them, and that the findings of fact of a district court, based upon conflicting evidence, will not be disturbed on appeal. (Ming v. Truett,1 Mont. 322; Reardon v. Patterson, 19 Mont. 231, 47 P. 956;Anderson v. Cook, 25 Mont. 330, 64 P. 873, 65 P. 113;Wetzstein v. Largey, 27 Mont. 212, 70 P. 717; Phillips v.Coburn, 28 Mont. 45, 72 P. 291; Stevens v. Curran,28 Mont. 366, 72 P. 753; Hennessy v. Kennedy Furniture Co.,30 Mont. 264, 76 P. 291; Landeau v. Frazier, 30 Mont. 267,76 P. 290; Reid v. Hennessy Mercantile Co., 45 Mont. 383,123 P. 397; Finlen v. Heinze, 32 Mont. 354, 80 P. 918;Gazette Printing Co. v. McConnell, 45 Mont. 89, 122 P. 561, Ann. Cas. 1913C, 1327; Delmoe v. Long, 35 Mont. 139, *Page 239 88 P. 778; Gehlert v. Quinn, 35 Mont. 451,90 P. 168, 119 Am. St. Rep. 864; Pope v. Alexander, 36 Mont. 82,92 P. 203, 565; Alywin v. Morley, 41 Mont. 191, 108 P. 778.
A resume of this rule and cases cited in support thereof is set out with emphasis in the case of Sanger v. Huguenel,65 Mont. 236, 242, 211 P. 349, 350, where it is said: "The witnesses herein appeared before the trial judge and testified. He heard what each of them said, and saw how or the manner in which they said it. He observed their general appearance while testifying, their candor or lack of candor, their fairness or lack of fairness, and in arriving at its conclusions, the trial court also had before it the printed record of what was said by each of these witnesses. This court has before it only the printed record. Obviously the trial court is in a much better position to pass judgment upon the evidence than is this court; therefore, the rule, frequently announced by this court that the findings of the trial court will not be disturbed, unless the evidence clearly preponderates against such findings. (Bosanatz
v. Ostronich, 57 Mont. 197, 187 P. 1009; Boyd v. Huffine,44 Mont. 306, 120 P. 228; Winslow v. Dundom, 46 Mont. 71,125 P. 136; Noyes Estate v. Granite-Alaska Co., 64 Mont. 406,210 P. 96.)" The rule is adverted to with emphasis inAlywin v. Morley, supra, Reid v. Hennessy Mercantile Co., supra, and Winslow v. Dundom, supra; and see In re Wray'sEstate, 93 Mont. 525, 535, 19 P.2d 1051.
It is well understood and conceded by this court and all others that the trial judge is in a much more favorable position to judge of the credibility of the testimony given by witnesses on the witness stand in his presence than this court, and out of that generally recognized rule arises the rule which is supported by numerous decisions that we have hereinabove cited: That where the evidence received in an equity case is conflicting, this court will not set aside a decree of the trial court where there is substantial evidence to support it. The testimony in the instant case is in sharp conflict but, in our judgment, there is no preponderance in favor of the plaintiff, and hence, in accordance with the rule, the judgment must stand. *Page 240 
The judgment is affirmed.
ASSOCIATE JUSTICES ERICKSON, ANDERSON and ADAIR concur.